Citation Nr: 0316618	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  00-04 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.

2.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, II, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1979 to September 1982.  This matter comes before 
the Board of Veterans' Appeals (Board) on appeal from an 
August 1999 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York, 
which determined that the veteran had not submitted new and 
material evidence sufficient to reopen a previously denied 
claim of service connection for a low back disorder.

In July 2002, the RO found that the veteran had submitted new 
and material evidence and then addressed the claim for 
service connection on the merits.  As Barnett v. Brown, 83 
F.3d 1380 (Fed.Cir. 1996), clearly requires the Board's 
initial consideration of the issue of entitlement to service 
connection for a low back disorder on a new and material 
basis, the Board has identified two issues on appeal in order 
to better comport with the procedural history in this matter.

The veteran testified at a February 2003 hearing at the 
Central Office in Washington, DC, before the undersigned 
Veterans Law Judge.

The issue of entitlement to service connection for a low back 
disorder will be addressed in the REMAND portion of this 
document.


FINDINGS OF FACT

1.  An unappealed August 1994 RO decision determined that the 
veteran had not submitted new and material evidence 
sufficient to reopen a previously denied claim for service 
connection for a low back disorder.  

2.  Evidence submitted since the August 1994 RO decision is 
new, bears directly and substantially on whether the veteran 
has a low back problem related to service, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence has been submitted, and the claim 
of service connection for a low back disorder is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West  2002); 38 C.F.R. §§ 3.156 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There was a significant change in the law during the course 
of this appeal.  On November 9, 2000, the President signed 
into law the Veteran's Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  
Regulations implementing the VCAA have now been published at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies in the instant case.  See VAOPGCPREC 11-2000.  At 
present, VA has not fully complied with the mandates of the 
VCAA, and deficiencies in this regard are addressed in the 
REMAND portion of this document.  Even with the noted 
procedural deficiencies, the Board finds no reason to delay 
its decision on the issue of reopening the claim for service 
connection as the veteran is not prejudiced by the 
determination below.  

By way of an August 1994 rating decision, the RO determined 
that new and material evidence had not been submitted 
sufficient to reopen the previously denied claim for service 
connection for a back disorder.  The veteran was notified of 
this decision by way of an August 1994 letter, and he did not 
file a timely appeal.  The August 1994 decision became final.  
38 U.S.C.A. § 7105.  

Pursuant to 38 U.S.C.A. § 5108, the Board must reopen a 
previously and finally disallowed claim when "new and 
material" evidence is presented or secured with respect to 
that claim.  See 38 U.S.C.A. § 7105(c) and Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).

"New and material evidence" means evidence not previously 
submitted to agency decisionmakers which bears "directly and 
substantially" upon the specific matter under consideration.  
Such evidence must be neither cumulative nor redundant, and, 
by itself or in connection with evidence previously 
assembled, such evidence must be "so significant that it must 
be considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a).  [An amended version of 38 
C.F.R. § 3.156(a) is effective only for claims filed on or 
after August 29, 2001, and does not apply in the instant case 
as the petition to reopen was filed prior to that date.  66 
Fed. Reg. 45620-45630 (Aug. 29, 2001) (to be codified at 38 
C.F.R. § 3.156(a)).]

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

At the time of the August 1994 rating decision, the record 
included: statements from the veteran; a September 1986 VA 
examination report; VA outpatient treatment records dating 
from 1987; a January 1989 letter from private chiropractor 
WPH; a February 1989 letter from the veteran's mother; an 
April 1989 statement from the veteran's sister; a March 1990 
record from private chiropractor RMK; records received in 
October 1990 from the NY State Education Department; and a 
May 1993 record from private chiropractor JAO.

Since the August 1994 rating decision, the veteran has 
submitted letters from his private chiropractor, JAO, 
including a January 1996 letter indicating that the veteran 
had low back pain and had been limited in his ability to 
perform certain types of tasks due to this low back condition 
since his days in the service.  Also submitted since August 
1994 were the veteran's service medical records, which were 
not previously of record, and a July 2000 VA outpatient 
record showing treatment for back problems that reportedly 
began in 1982.  Additionally, the veteran has submitted 
statements alleging that his back disorder began during 
service.
  
On review of the record, the Board finds that the above noted 
additional evidence is new.  Moreover, since this new medical 
evidence includes service medical records as well as medical 
opinions regarding a relationship between back problems and 
service, this new evidence is relevant and probative as to 
the question of service connection for a low back disorder, 
and it is so significant that it must be considered in order 
to fairly decide the merits of the veteran's claims.  See 38 
C.F.R. § 3.156(a). 

New and material evidence having been submitted, the claim of 
entitlement to service connection for a low back disorder is 
reopened.

A finding of "new and material" evidence does not mean that 
the case will be allowed, just that the case will be reopened 
and new evidence considered in the context of all other 
evidence for a new determination of the issues.  Smith v. 
Derwinski, 1 Vet. App. 178, 179-80 (1991).

ORDER

The appeal to reopen a claim of service connection for a low 
back disorder is granted.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  Regulations implementing the VCAA 
have also been published.  The VCAA and implementing 
regulations apply in the instant case.  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002) the United 
States Court of Appeals for Veterans Claims (Court) provided 
guidance regarding notice requirements under the VCAA.  The 
notice provided to the veteran in this case does not appear 
to be adequate under the Quartuccio guidelines, and the 
veteran should be sent a letter advising him of changes in 
the law resulting from the VCAA.  

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs (DAV), 327 F.3d 1339, (Fed. Cir. 2003), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) determined that 38 C.F.R. § 19.9(a)(2) was 
inconsistent with 38 U.S.C. § 7104(a).  The Federal Circuit 
invalidated 38 C.F.R. § 19.9(a)(2) because, in conjunction 
with 38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction (AOJ) for initial 
consideration and without having to obtain the appellant's 
waiver.  The Federal Circuit also determined that 38 C.F.R. 
§ 19.9(a)(2)(ii), which provides "no less than 30 days to 
respond to notice," was contrary to 38 U.S.C. § 5103(b), 
which provides the claimant one year to submit evidence, and 
invalidated 38 C.F.R. § 19.9(a)(2)(ii).  

Under DAV, supra, notice provided the veteran is deficient, 
and the Board now has no recourse but to remand the case to 
the RO to correct the deficiency.  

The veteran contends that he has a low back disorder that had 
its inception during service when his cooking duties required 
constant standing and lifting.  July 2000 VA outpatient 
treatment records show diagnoses of left foraminal disc 
herniation at L4-L5 and degenerative disc disease at L5-S1.  
While the treating physician reported that the veteran gave a 
history of experiencing back pain beginning in 1982, this 
physician did not provide an opinion as to whether the low 
back disorder seen was in fact related to service.  Based on 
the current record, it is uncertain whether the veteran has a 
low back disorder related to service.  Thus, further 
development is indicated.

Accordingly, the case is remanded to the RO for the 
following:  

1.  The RO should ensure that any further 
notification or development action 
required by the VCAA and implementing 
regulations is completed.  In particular, 
the RO should ensure that the veteran and 
his representative are advised of what he 
needs to establish entitlement to the 
benefit sought, what the evidence shows, 
and of his and VA's respective 
responsibilities in claims development.  
The veteran and his representative should 
be afforded the requisite period of time 
to respond.  

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for low back 
problems since separation from service in 
1982.  After securing the necessary 
release, the RO should obtain these 
records.  Particularly noted in this 
regard are outstanding records from the 
VA medical facility in Manhattan and 
records of treatment by a private 
chiropractor, JAO.

3.  Thereafter, the RO should arrange for 
the veteran to be afforded an orthopedic 
examination to ascertain whether he has a 
low back disorder and, if so, its 
etiology.  The veteran's claims folder 
must be available to, and reviewed by, 
the examiner.  Based on examination of 
the veteran and a review of the record, 
the examiner should provide an opinion as 
to whether the veteran has a low back 
disorder, and, if so, whether any such 
condition is, at least as likely as not, 
related to service, in particular the 
veteran's duties as a cook in service, 
rather than to any intervening causes, 
such as an industrial injury in 1989.  
The examiner should explain the rationale 
for any opinion given.

4.  Thereafter, the RO should consider 
all evidence of record and readjudicate 
the claim on a de novo basis.  If the 
benefit sought remains denied, the 
veteran and his representative should be 
issued an appropriate Supplemental 
Statement of the Case and given the 
requisite period of time to respond.  The 
case should then be returned to the Board 
for further appellate review, if 
otherwise in order.  No action is 
required of the appellant until he is 
notified.
   
The purposes of this remand are to ensure compliance with the 
mandates of the Federal Circuit and the Court in the above-
cited decisions and to obtain the evidence necessary to 
decide this claim.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	WAYNE M. BRAEUER 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



